                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                              CASE NO. 7:20-CR-00065-M



  UNITED STATES OF AMERICA,

                         Plaintiff,                                     ORDER
      V.

  BRITTANY AYANA NICOLE BOYKIN,

                         Defendant.



       This matter comes before the court by motion of the Office of the Federal Public Defender

to grant Brittany Boykin either:

       i)       Option 1: I I-hour Temporary Release to Part of the Funeral

                Ms. Boykin requests an 11-hour temporary release on Saturday, February 13, 2021,

                from no earlier than 8:00 am and returning no later than 7:00 p.m the same day so

                that she may attend her grandmother's funeral; or

       ii)      Option 2: 24-hour Temporary Release to Attend the Funeral & Burial

                Ms. Boykin request a 24-hour temporary release on Saturday, February 13, 2021,

                from no earlier than 8:00 am and returning no later than 8:00 a.m on February 14,

                2021 attend her grandmother's funeral and burial with her family .

For purposes of attending her grandmother's funeral and for good cause shown, it is hereby

ORDERED that the twenty-four (24) hour furlough is GRANTED.

       The Defendant shall be released at 8:00 a.m. to the custody of Tiffany Boykin on February

13 , 2021, from the Brunswick County Jail for purposes of attending the funeral at Hope Valley

Hawkins Funeral Chapel, 1246 Hobbton Hwy., Clinton followed by interment in Howard




             Case 7:20-cr-00065-M Document 39 Filed 02/12/21 Page 1 of 2
Cemetery in Salemburg. At all times, the Defendant shall remain in the custody of her mother,

Tiffany Boykin. The Defendant shall return to the Brunswick County Jail no later than 8:00 a.m.

on February 14, 2021.


       SO ORDERED this /)..~    ay of February, 2021.




                                    RICHARD E. MYERS II
                                    CHIEF UNITED STATES DISTRICT JUDGE




          Case 7:20-cr-00065-M Document 39 Filed 02/12/21 Page 2 of 2
